 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No.: 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorney for defendant Saticoy Bay LLC
 7 Series 4856 Minturn Ave
 8
                                     UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
11
      THE BANK OF NEW YORK MELLON FKA                            CASE NO.: 2:17-cv-02192-JAD-GWF
12    THE BANK OF NEW YORK AS TRUSTEE FOR
      THE CERTIFICATE HOLDERS OF THE
13    CWALT, INC., ALTERNATIVE LOAN TRUST                        STIPULATION AND ORDER TO
      2007-0A2, MORTGAGE PASSTHROUGH                             EXTEND THE DEADLINE FOR
14    CERTIFICATES, SERIES 2007-0A2,                             DEFENDANT SATICOY BAY LLC
                                                                 SERIES 4856 MINTURN AVE TO
15            Plaintiff,                                         REPLY TO PLAINTIFF’S OPPOSITION
                                                                 TO MOTION TO ALTER OR AMEND
16    vs.

17    NORTHGATE HOMEOWNERS
      ASSOCIATION; SATICOY BAY LLC SERIES
18    4586 MINTURN AVE; and NEVADA
      ASSOCIATION SERVICES, INC.,
19
              Defendants.
20
            Defendant Saticoy Bay LLC Series 4856 Minturn Ave and plaintiff The Bank of New York Mellon
21
     fka The Bank of New York as Trustee for the Certificateholders of the CWALT, INC., Alternative Loan
22
     Trust 2007-0A2, Mortgage Passthrough Certificates, Series 2007-0A2, by and through their respective
23
     counsel of record, hereby stipulate and agree as follows:
24
            1.       Saticoy Bay filed its motion to alter or amend on July 11, 2019 (ECF No. 47).
25
            2.       The Bank of New York Mellon filed its response on August 8, 2019 (ECF No. 50).
26
     ///
27
28                                                        1
 1         3.      The parties hereby stipulate and agree Saticoy Bay shall an additional seven (7) days to file
 2 its reply to The Bank of New York Mellon’s opposition to motion alter or amend (ECF No. 50). The new
 3 deadline for Saticoy Bay’s reply shall be August 22, 2019.
 4         4.      This request is made due to the press of business as counsel for defendant has deadlines in
 5 this matter as well as other cases.
 6         5.      This is the first request for an extension of this deadline and this request is made in good faith
 7 and not for purposes of delay.
 8         Dated this 15th day of August, 2019
 9 LAW OFFICE OF MICHAEL F. BOHN                               AKERMAN LLP
10 /s/ Michael F. Bohn,Esq.                                    /s/ Tenesa S. Powell
   MICHAEL F. BOHN, ESQ.                                       ARIEL E. STERN, ESQ.
11 NIKOLL NIKCI, ESQ.                                          TENESA S. POWELL, ESQ.
   2260 Corporate Circle, Suite 480                            Nevada Bar No. 12488
12 Henderson, NV 89074                                         1635 Village Center Circle, Suite 200
   Attorney for Saticoy Bay LLC Series                         Las Vegas, NV 89134
13 4856 Minturn Ave                                            Attorneys for The Bank of New York Mellon
                                                               f/k/a The Bank of New York as Trustee For The
14                                                             Certificateholders of The CWALT, Inc.,
                                                               Alternative Loan Trust 2007-OA2, Mortgage
15                                                             Pass-Through Certificates, Series 2007-OA2
16 WILSON ELSER MOSKOWITZ EDELMAN &
   DICKER LLP
17
   /s/ I-Che Lai
18 I-CHE LAI, ESQ.
   SHERI M. THOME, ESQ.
19 300 S. Fourth Street, 11th Floor
   Las Vegas, NV 89101
20 Attorneys for Northgate Homeowners
   Association
21
22
23         IT IS SO ORDERED this 16th day ofof
                                        day  August,
                                               August,2019.
                                                       2019.
24
25
26                                                UNITED STATES DISTRICT JUDGE
27
28                                                        2
